In an action to recover damages for the defendant’s alleged wrongful demolition of a building after a fire, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered July 22, 1977, which was against her and in favor of the defendant, upon a jury verdict. Judgment affirmed, with costs. Defendant, the City of New York, through its police power, has the authority to take summary action to order the demolition of a building in emergency situations, i.e., when a building is in imminent danger of collapse and an immediate peril to the public health and safety (7 McQuillin, Municipal Corporations [3d ed], §24.561, p 595). Accordingly, the trial court’s charge that the city could dispense with prior notice if the foregoing was established was proper. The jury’s finding, implied in its verdict, that notice was properly dispensed with in this case, was not contrary to the weight of the evidence. In light of the jury’s verdict it is unnecessary to determine whether the plaintiff’s proof of damages was unduly restricted by the trial court. We have considered plaintiff’s remaining contention and find it to be lacking in merit. Damiani, J. P., O’Connor, Lazer and Gulotta, JJ., concur.